﻿May I first of all extend to Mr. Guido de Marco of Malta my congratulations on his election to the presidency of this session of the General Assembly.
I should also like to take this opportunity to welcome to our midst the representatives of Namibia and Liechtenstein as new Members of the United Nations.
Hungary, for the first time in more than four decades, has a Government which is responsible to a freely and democratically elected Parliament. My first duty at this forum is to extend sincere thanks on behalf of our new Government and our people to the United Nations for the moral and political support it gave to the 1956 Hungarian revolution and national freedom fight and the period following its suppression.
Gloria victia was the message the Organisation sent to the whole world. The reports of the Committee of the Five, led by Sir Leslie Munro, the self-sacrificing activity of Danish diplomat Bang-Jensen and consistent efforts to keep the Hungarian question on the agenda of the United Nations had filled the suppressed with gratefulness, among them the then 15-yoar-old student who is now standing before you representing the Republic of Hungary turned free. Although the Hungarian people never abandoned the ideals of those times, it was not until
recently that history enabled us to accomplish the most important aim of
October 1956, the establishment of a free, independent and democratic Hungary.
Through its endeavour to do justice to our people, the United Nations acted in accordance with its mandate under the Charter, as it did and continues to do in the case of a number of other small countries. Recognition of this is particularly timely in our contemporary world. 
The period since last year's session of the General Assembly has witnessed historic changes in Europe and also on other continents. The political ice-age came to an end and a new system of international relations has started to take shape.
As a result of the turn of events in the countries of the East-Central European region, the bipolar system laid down after Yalta has collapsed. The peoples of Central Europe have finally got rid of the Stalinist Party-State dictatorship, so alien to the traditions of European development, and have set themselves the aim of establishing a form of State with the rule of law based on freedom, a market economy and the enjoyment of human rights. After the fall of communism a qualitatively new situation on the continent has emerged. The earlier artificial division of Europe on an ideological basis and the resulting bloc-type approach of political, military and economic confrontation have been replaced by the historic opportunity to create a united Europe based on common values.
The transformations taking place in the Soviet Union have been greatly instrumental in bringing about these changes in the countries of Central and Eastern Europe. Our eastern neighbour made a decisive contribution in 1945 to the liberation of our land from foreign occupation and from a puppet regime subservient to it. But that promise of freedom soon turned into a system that acquired Orwellian characteristics. It was not until recently that the Soviet leadership became a reliable partner in our own quest genuinely to set the Hungarian people free and do away with any foreign military presence, so that our nation can, at last, exercise fully its right to self-determination. The profound changes in Hungary have not only been an organic part of this process, but - and we are proud of this - also a catalyst for it. A significant role was played by the fact that respect for universal human rights and fundamental freedoms has been a key element in the process of renewal in Hungary. 
The results of the free and democratic parliamentary and Municipal all actions in Hungary this year mean a complete transformation of the entire political and social system. The new Hungary and its coalition Government are committed to democracy, political, economic and cultural pluralism and the rule of law in accordance with European standards. 
Consistent representation, protection and effective realisation of national interests are priorities in Hungarian foreign policy. The era of one-sided foreign-policy dependence has been replaced by a desire to build balanced relations. This implies a change in orientation, aimed at restoration of the ties that for 1,000 years linked Hungary to Europe but were severed four decades ago and at making Hungary once again an equal and respected member of the community of European nations. The Republic of Hungary shares European values and the idea of Atlantic partnership. Our country participates in the efforts to promote the processes of European integration and is committed to making an active contribution to the realisation of European unity.
A most important condition for Hungary's integration into Europe lies in its becoming a full-fledged member of the European Community before the end of this decade. This means, on the one hand, that we should strive to conclude an association agreement with the Community by 1 January 1992 and, on the other hand, that we should create institutional machinery for political co-operation, alongside ongoing commercial and economic collaboration.
Another important aspect of our intention to join Europe is Hungary's membership in the Council of Europe. We are convinced that the pluralist parliamentary democracy that emerged in the wake of free elections and the new system of self-government, as well as legislative and law-enforcement activity aimed at the protection of human rights and fundamental freedoms, will enable Hungary to meet fully the strict requirements of membership of the Council of Europe and will make possible its formal admission to that important organisation in the near future.
Development of relations with neighbouring countries is obviously an important objective of our foreign policy. Clearly, under the new set of conditions, this is a historic opportunity to make full use of the potential, stemming from 1,000 years of coexistence, for co-operation based on democratic principles, mutual benefit, shared interests and values, and full awareness of a common destiny. In the view of the Hungarian Government, the corner-stone of democracy and the rule of law in our region - the eastern half of Europe - is represented not only by multi-party elections, but also, as an indispensable element of European stability, by tolerance recognition of the right to an autonomous life, and guaranteed preservation of the identities and specificities of the different national, ethnic, religious and linguistic minorities, as well as respect for their individual and collective rights· In this context, we firmly believe that guaranteeing human and minority rights for the more than 3 million ethnic Hungarians living in countries bordering on Hungary is a fundamental condition for the development of harmonious inter-State relations in Europe.	
We believe that a significant contribution to the development of good-neighbourly relations and to the unification of Europe can be made by means of institutionalised regional co-operation, such as occurs within the Pentagonale that has been established between Austria, Czechoslovakia, Italy, Yugoslavia and Hungary.
The bipolar world that characterized the period following the creation of the United Nations is increasingly being replaced by multipolarity. Hungary welcomes and supports this change. The institutional system of multilateralism is of great importance to us in this context. In our world of interdependence and increasing integration we lend active support to the United Nations - the most comprehensive organization of our time. In addition, we support all forms of regional co-operation, including the process of European security and co-operation, which concerns us most directly.
So far as the Conference on Security and Co-operation in Europe (CSCE) is concerned, we believe that a qualitatively new situation has been created by the changes that have taken place in Europe. The States participating in the Helsinki process -· among them, Hungary - have committed themselves to common values. Consequently, the security system built on bloc confrontation is becoming anachronistic, and the participating States have already begun to set up a new system of security based on principles of co-operation with the aim of establishing a united Europe.
The Republic of Hungary believes that its security can best be strengthened by the establishment of precisely such a co-operative security system, which will embrace all CSC& States and will be in accordance with the purposes and principles of the Charter of the United Nations. In this context, and in pursuance of our efforts to end the outdated bloc approach, we have revised our relationship with the Warsaw Treaty Organization. The starting-point of our position on the issue is that from the very moment it was set up, the Warsaw Treaty, which was established - and was imposed upon us - 35 years ago, failed to serve the national and security interests of Hungary. It is the firm and declared intention of the Government of the new Hungary to leave the military organization of the Warsaw Treaty soon. Inevitably that will be followed by our complete departure from the Warsaw Treaty Organization. The Republic of Hungary wishes, in that way, to make an effective and lasting contribution to the affirmation of its independence and sovereignty and of its commitment to democracy, to the reassertion of its European identity, and to the elimination of the bloc concept from world politics.
The Hungarian Government looks forward with great expectation to the CSCE summit meeting to be held at Paris this November. We are confident that, building upon the outstanding results achieved within the framework of the Helsinki process, the summit on the Seine will close the era of the cold war definitively and will herald the programme for a peaceful, democratic, united and prosperous Europe, free in every part of the continent. On this historic day, the reunification of Germany is a contribution to the attainment of that goal. After more than 40 years of partition, there is again a united homeland for the German people, where they may decide freely their own future. Hungary warmly welcomes the birth of a united Germany, established in accordance with the wish of the German people.
Looking beyond Europe, we may safely say that the basically favourable development of the international situation facilitates efforts to solve the continuing regional crises or, at least, to ease tensions.
A sad exception is the Middle East, where a grave new problem has been added to the existing ones. My Government has resolutely condemned Iraq's aggression against Kuwait and demands the unconditional withdrawal of Iraqi troops and the restoration of Kuwait's sovereignty. At the end of the twentieth century the argument that history explains actions such as those that we are witnessing in the Gulf area can in no way justify aggressive behaviour by any State. It is unacceptable short-sightedness, fraught with grave consequences, to allow any member of the international community to act in such a way. The world must not stand idly by. It must not tolerate brutality and violence that wipes a United Nations Member State off the map. We therefore support fully Security Council resolutions aimed at ending the aggression and eliminating its consequences, and we are ready to take an active part in the implementation of those resolutions, no matter what demands that may put on our economy. 
Nor does the recent case of the use of force improve the climate for the resolution of the long-drawn-out Arab-Israeli conflict, which has already taken an unbearable toll in human lives and suffering among the peoples of the region, Arabs and Jews alike. It is therefore high time to go beyond hostile attitudes and seek a peaceful solution by way of negotiation. This, naturally, requires the parties to respect the relevant resolutions of the United Nations and each other's legitimate interests, namely the right of Israel to live in peace within recognized borders on the one hand, and the legitimate political rights of the Palestinian people on the other.
In addition to the parties directly concerned in this conflict, we, the representatives of Member States, can also help remove the factors impeding mutual understanding. In our view, one such factor is General Assembly resolution 3379 (XXX) of 1975 equating Zionism with racism. My Government deems this resolution to be a product of the bygone age of confrontation and dissociates itself from it. We believe that getting rid of the ideological shackles of the past may generate favourable processes, not only in Europe, but in other parts of the world as wall.
An example of this is provided by what has taken place in the southern part of Africa, where the recent past has witnessed basically positive changes. Namibia's independence, and the fact that the dismantling of the apartheid system has begun in South Africa, are of paramount importance in this context. We are of the view that the favourable changes there should be reflected in our debates here- as well as in our adoption of a new approach to the issue. While invariably condemning all forms of discrimination, especially racial discrimination, including the system of apartheid, we, for our part, are exploring possibilities that encourage the forces in the Republic of South Africa working for the elimination of such phenomena. 
The exercise of human rights and fundamental freedoms, which represent universal values, plays a major role. In order for them to be fully respected, the States Members of the United Nations have assumed unequivocal and detailed obligations which serve to ensure the application of civilised norms. It is the duty and the responsibility of us all to keep on monitoring compliance with these norms while at the same time being accountable to the international community.
In our age, the power of human rights has become global and cannot serve any particular interests. The idea of free individuals in a free world transcends State frontiers and fulfils a mission which will ultimately lead us to a world without borders. Fortunately, the history of the recent past has given us several striking examples that confirm us in the belief that not even barbed wire, walls, foreign occupation, xenophobia, discriminatory policies or the shadow - or even the use - of bayonets are capable of really preventing the advocates of human rights from pursuing their mission and attaining the loftiest goals.
For the Republic of Hungary, human rights and fundamental freedoms are basic values of democracy. In this connection, we highly appreciate the activities of the United Nations in promoting the international protection of these rights. We, for our part, are ready and willing to contribute our share to effective international action against violations of human rights and fundamental freedoms. We shall not hesitate to come out most resolutely against such violations, wherever they may occur.
The Government of the Republic of Hungary devotes particular attention to the international protection of minority rights. Therefore, we welcome the growing awareness that the rights of national, ethnic, religious and linguistic minorities form an integral part of universally recognised human rights. The international community has both the right and the obligation to follow with constant attention the situation of minorities, to prevent potential conflicts, and in the case of violation of their rights, to restore legal protection and establish the responsibility of the party concerned.
In this contest, Hungary attaches paramount importance to the effective protection of the rights of national minorities and to the establishment of an international mechanism for the protection of minorities. We have two reasons for this: our respect for the rule of law in internal and international behaviour, on the one hand, and, on the other, our responsibility, in accordance with international law, for the Hungarians who live beyond our borders as minorities.
The heavy storms of history in the twentieth century, which were not merciful to small nations, and the decisions serving the interests of other Powers, forced millions of Hungarians to live beyond their frontiers in minority status. Hungarians living in neighbouring countries have become the largest minority in Europe. Their fate cannot be a matter of indifference to us, just as we cannot remain indifferent to the fate of minorities living anywhere else in the world. Within this contest, Hungary seeks - through legislative and other action - to ensure the full enjoyment of minority rights by those national minorities who live in our country. We are convinced that the international forums, the most important of which is the United Nations, have an indispensable role to play in the protection and enforcement of human and minority rights alike, and here I should like to add that, in my opinion, the changes in Central and Eastern Europe have decisively contributed to the possibility of finding a solution to these problems, and to this end I welcome the policies of the new democracies in the region. 
In keeping with the requirements of our times, Hungary considers it a highly important and urgent task to initiate the preparation of a binding instrument on the universal protection of the rights of minorities. The early finalisation of a draft declaration on the rights of national, ethnic, religious and linguistic minorities in the Commission on Human Rights would be a major step in this direction. The drawing up of an appropriate set of guarantees and the setting up of a control mechanism should also form part of an international codification, and we are prepared to play an active pioneering role in the accomplishment of this task as soon as possible.
The issue of refugees is inseparable from that of violations of human rights and fundamental freedoms. The waves of refugees are а dramatic and tragic phenomenon of our present-day world. Among its root causes a major one is the lack of guarantees for human rights. Hungary is facing this serious problem for the third consecutive year as it has received over 40,000 refugees in the recent past. The fact that most refugees come from among Hungarian minorities is deplorable. 
In the Hungarian Government's view it is the inalienable right of all individuals and peoples and ethnic groups to live in their native land, where their human rights, including the right to life and liberty, the right to leave their country and the right to return, should be fully respected. We consider it a task of the international community to promote the voluntary repatriation of refugees to their countries of origin. In this connection my delegation suggests that, in co-operation with the United Nations and the Office of the High Commissioner for Refugees, an international agreement be elaborated aimed at facilitating the voluntary repatriation of refugees.
As a result of the new era that has recently begun in international relations the possibility of building a multipolar world on a democratic basis is within our reach. Ideological confrontation has been replaced by a desire for mutually beneficial co-operation. All this affords a unique opportunity for the United Nations to live up fully to the lofty purposes and principles that were enshrined in its Charter 45 years ago.
The strengthening of multilateralism and the recent achievements of the world Organization have greatly enhanced the role and prestige of the United Nations. We particularly appreciate its efforts at conflict resolution and its peace-keeping activities, to which we have given our support through our participation. The new era of international relations will make it possible for the world body to focus on the real global, social and economic issues that are crucial to the future of mankind.
In speaking highly of the achievements of the United Nations we wish to express our appreciation to Mr. Javier Peres de Cuellar, Secretary-General of the United Nations, whom we had the honour of welcoming in Budapest last May. Hungary has a primary interest in seeing the role of the United Nations enhanced and its activity become more effective. My Government will continue to work towards that end. Accordingly, we are committed to the principle of the universality of the United Nations, and we believe that neither political or ideological reasons nor references to the division of countries may serve to keep away from us those States that otherwise fulfil the requirements of United Nations membership.
At this forum I should like to reaffirm the commitment of the Government of the Republic of Hungary to the principles and purposes of the United Nations Charter. The foreign policy of the independent and democratic Hungarian Government will continue to remain consistent and predictable and open to co-operation with all our partners throughout the world.
